Citation Nr: 0400923	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for a prostate 
disability, to include as a result of exposure to herbicide 
agents.

3.  Entitlement to service connection for a deteriorating 
muscle disability, to include as a result of exposure to 
herbicide agents.

4.  Entitlement to service connection for a bone disability, 
to include as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The veteran did not have active military service in 
Vietnam during the Vietnam Era and is not entitled to the 
presumption of exposure to herbicide agents.

3.  Diabetes mellitus, a prostate disability, a deteriorating 
muscle disability, and a bone disability were first shown 
many years following separation from service.  It is not 
shown that the current disabilities are related to the 
veteran's service nor are they shown to be related to any in-
service occurrence or event.  Arthritis, diabetes mellitus, 
myelitis, osteomalacia, or progressive muscular atrophy, were 
not demonstrated within one year from separation from active 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may diabetes mellitus be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.326 (2003).

2.  A prostate disability was not incurred in or aggravated 
by service, nor may a prostate disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.326 (2003).

3.  A deteriorating muscle disability was not incurred in or 
aggravated by service, nor may a deteriorating muscle 
disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.326 (2003).

4.  A bone disability was not incurred in or aggravated by 
service, nor may a bone disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all duty to assist and to 
notify the appellant pursuant to the Veterans Claims 
Assistance Acts of 2000 and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) are 
satisfied as to the claims at issue.  In this regard there 
has been notice as to evidence and information needed to 
substantiate the claims, treatment records have been 
obtained, and there has been a rating decision, a statement 
of the case, and a supplemental statement of the case sent to 
the veteran.  The discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the letters sent to the veteran informed 
him of what evidence he must obtain and which evidence VA 
would seek to obtain.  A letter addressing the VCAA 
requirements was sent to the veteran in October 2001.  There 
is no indication that there is additional information on file 
that would lead to a different outcome in these claims.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  Further, it appears that all pertinent evidence 
has been obtained.  Therefore, there is no evidence that 
there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis, diabetes mellitus, 
myelitis, osteomalacia, or progressive muscular atrophy 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

NOTE 1: The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.  

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In service the veteran's duty was as a light truck driver and 
heavy vehicle driver.  He was stationed in Kentucky.  The 
service medical records are negative for complaints, 
treatment, or diagnosis of diabetes mellitus, a prostate 
disability, a muscle disability, and a bone disability.

The veteran filed his claim for service connection in January 
2001.  Included in the claims file were VA treatment records 
dating from October 2000 to February 2002, that shows the 
veteran was treated for diabetes mellitus, diabetic foot 
ulcer, history of gout, possible benign prostatic 
hyperplasia, peripheral neuropathy, possible osteomyelitis, 
atypical chest pain, rule out spondyloarthitis, rule out 
nerve compression syndrome of the back, and rule out 
degenerative disc syndrome.  His history was that he had 
diabetes since the mid 1980s and multiple back surgeries in 
the late 1970s.

The veteran reports that in service, one of his duties was 
preparation and loading of various munitions onto aircraft 
bound for Vietnam, and a great portion of the munitions were 
aerial sprays, including Agent Orange.  He reported being 
exposed directly and indirectly to the chemicals during 
loading or offloading procedures.  He reported having 
unexplained disabilities since 1971.

While the veteran was in service during the Vietnam Era, 
there is no showing, nor contention, that the veteran served 
in Vietnam; therefore, he is not entitled to a presumption of 
exposure to herbicide agents, even if he has been diagnosed 
with a disability listed in the governing regulation for 
claims for service connection based on exposure to herbicide 
agents.  There is nothing in the records which suggests that 
he may have sustained exposure, as contemplated by the 
regulation, loading or unloading planes.  Further, there is 
no evidence demonstrating a relationship between the claimed 
exposure and the onset of any current pathology.

Additionally, the competent evidence does not support the 
contention that the current diabetes mellitus, prostate 
disability, if any, deteriorating muscle disability, if any, 
or bone disability, if any, were incurred in service or 
within one year post service.  There were no findings or 
complaints related to the above disabilities in service or at 
separation examination or until many years post service.  

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for diabetes mellitus, a prostate disability, a 
deteriorating muscle disability, and a bone disability.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
on a direct or presumptive basis for diabetes mellitus, a 
prostate disability, a deteriorating muscle disability, and a 
bone disability.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicide agents, is 
denied.

Entitlement to service connection for a prostate disability, 
to include as a result of exposure to herbicide agents, is 
denied.

Entitlement to service connection for a deteriorating muscle 
disability, to include as a result of exposure to herbicide 
agents, is denied.

Entitlement to service connection for a bone disability, to 
include as a result of exposure to herbicide agents, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



